Citation Nr: 0434345	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 10, 1999 
for the grant of a compensable rating for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Air Force from 
June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the RO in North 
Little Rock, Arkansas, in which the RO granted a compensable 
rating for a disability of the left foot and assigned an 
effective date of March 10, 1999, for that rating.  By 
February 2000 rating decision, the rating for the veteran's 
left foot disability was increased from 10 percent to 20 
percent, effective March 10, 1999.  In May 2001, a Travel 
Board hearing was held at the RO before the undersigned 
Veterans Law Judge.  In October 2001 the Board denied a 
rating in excess of 20 percent for the veteran's left foot 
disability and remanded to the RO the issue of entitlement to 
an effective date prior to March 10, 1999, for the 10 percent 
rating.  In June 2003 the Board remanded the earlier 
effective date issue to the RO to rectify a due process 
error.  In March 2004 the veteran's claims file was 
transferred from the North Little Rock RO to the Nashville 
RO.


FINDINGS OF FACT

1.  By June 1970 rating decision the RO granted service 
connection for residuals of a left foot injury and assigned a 
0 percent (non-compensable) rating effective from March 14, 
1970.  The veteran was notified of this decision by letter 
dated in June 1970.  

2.  Received from the veteran in November 1970 was a letter 
that was subsequently accepted as a notice of disagreement by 
the Board (in October 2001).

3.  In April 2002 the RO issued a statement of the case, in 
response to the veteran's November 1970 notice of 
disagreement.  

4.  The veteran did not file a substantive appeal (VA Form 9) 
to perfect the November 1970 appeal.  

5.  On March 10, 1999, the RO received the veteran's claim 
for an increase in a noncompensable rating assigned for his 
service-connected left foot disability, and the RO thereafter 
increased the rating to 20 percent effective from March 10, 
1999.  It is not factually ascertainable that this condition 
increased to the level of 20 percent on any date within the 
year preceding the March 10, 1999 claim for increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 
1999 for a compensable rating for a left foot disability have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The veteran contends that his entitlement to the 20 percent 
rating assigned for his left foot disability should be 
effective from March 1970, the date of his original claim for 
benefits.  He testified to that effect during his April 2000 
personal hearing at the RO and his May 2001 Travel board 
hearing.  He essentially contended that he filed a timely 
notice of disagreement (NOD) concerning the initial 
disability evaluation assigned for his left foot.  

By June 1970 rating decision, the RO granted service 
connection for residuals of a left foot injury and assigned a 
non-compensable (0 percent) rating for the left foot 
disability.  The veteran was informed of that rating decision 
in the same month.  

Received from the veteran in November 1970 was a letter which 
contained six paragraphs.  The first four paragraphs related 
to a left knee injury.  The fifth paragraph stated that his 
left foot injury had been found to be less than ten percent, 
but he "must admit someone has made a mistake."  The veteran 
then went on, in the last paragraph, to say that he was 
unemployed and to ask where he should go, along with a 
request for funds for transportation.

By letter dated November 20, 1970, the RO responded and told 
the veteran that if he felt that his disability had increased 
in severity, he should submit evidence to that effect. He was 
told that recent medical findings would be the best evidence.  
The veteran did not respond to that notification letter.

In October 2001 the Board issued a remand in this matter.  At 
that time the Board determined that the November 1970 letter 
was an NOD as to the issue of the assignment of a compensable 
evaluation for the left foot disability.  The Board then 
ordered the RO to issue a statement of the case (SOC) that 
addressed the veteran's claim of entitlement to an initial 
compensable rating for his left foot disability.  The Board 
noted that the question of entitlement to an earlier 
effective date for the current 20 percent disability 
evaluation turns, in part, on whether a timely appeal was 
submitted following the SOC that follows from the November 
1970 NOD.  

The record reflects that in April 2002 the RO issued an SOC 
encompassing the issue of entitlement to an initial 
compensable rating for service-connected residuals of a left 
foot injury.  The veteran was notified of the SOC by letter 
dated in April 2002, as well as of the need to file a formal 
appeal if he decided to continue his appeal.  He was advised 
that he could do that by completing and filing an enclosed  
VA Form 9, Appeal to Board of Veterans Appeals.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
NOD, and, after an SOC furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993). 

As noted in the prior Board remand, the question of whether 
or not an appeal from the initial rating is perfected affects 
the date of receipt of the claim currently before the Board.  
A review of the record shows, however, that the veteran did 
not perfect the appeal because he did not file a substantive 
appeal following the April 2002 SOC.  Moreover, because the 
veteran did not file a timely substantive appeal, the 
doctrine of finality in 38 U.S.C.A. § 7105(c) applies and the 
June 1970 rating decision is final.  

Thus, because the veteran did not perfect the appeal by 
filing a substantive appeal in response to the April 2002 
SOC, the Board does not have jurisdiction over the veteran's 
claim for an initial compensable rating for his left foot 
disability.  

The veteran's claim for an effective date earlier than March 
10, 1999 for the grant of a compensable rating for a left 
foot disability is, however, still before the Board and will 
be considered herein.  In that regard, the Board notes that 
the veteran contends that his entitlement to a 20 percent 
rating for his left foot disability should be effective from 
March 1970, the date he filed his initial claim for service 
connection.  

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

As the June 1970 rating decision, granting a non-compensable 
rating for the veteran's left foot disability, is final, the 
effective date for any increased rating must be determined in 
relation to a subsequent claim for an increased rating.  

The record reflects that the veteran's claim for an increased 
rating was received by the RO on March 10, 1999.  Based on 
the findings on a VA examination in April 1999, by rating 
decision dated in April 1999 the RO granted a 10 percent 
rating, effective from March 10, 1999.  The veteran underwent 
another VA examination in August 1999 and submitted a private 
treatment record dated in May 1999.  By February 2000 rating 
decision, the RO granted a 20 percent rating for the 
veteran's left foot disability, effective from March 10, 
1999.

The effective date assigned by the RO, March 10, 1999, is the 
date of VA receipt of the veteran's increased rating claim.  
As noted above, such application eventually led to the grant 
of a 20 percent rating.  It is neither claimed nor shown that 
the left foot disability increased to a compensable level on 
any date within the year preceding the March 10, 1999.  The 
veteran asserts that the condition increased in severity many 
years before this claim.  Even if such were true, it would 
not support an earlier effective date for an increased 
rating, in light of the legal authority on finality of 
decisions and effective dates for increased ratings.  Under 
the circumstances, the effective date for the increased 
rating, from 0 percent to 20 percent, for a left foot 
disability may be no earlier than the March 10, 1999 claim 
for an increased rating.  The RO has already assigned that 
effective date and there is no basis for an earlier one.

The record reflects that in support of his claim the veteran 
submitted a letter dated in September 1993 from Dr. Callaway, 
who reported he treated the veteran in November 1970 for a 
left foot injury which was sports related.  The veteran also 
submitted a statement from his wife, who reported the veteran 
had left ankle pain and discomfort since they were married in 
1975.  The problem with these documents is that they do not 
provide information from which the Board conclude that it was 
factually ascertainable that an increase in disability had 
occurred in 1970 or 1975 and these documents were not 
received within one year from such date.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The veteran also 
submitted treatment records from a private physician dated in 
2003 pertaining to his left ankle; however because of the 
recent date of these treatment records they do not provide 
any basis for the assignment of an earlier effective date.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for an compensable rating 
for a left foot disability.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
In this case, the initial RO rating decision was made in 
1999, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in January 2003 (by the Board) and 
August 2003 (by the RO).  Fortunately, the Court acknowledged 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
January 2003 and August 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  Thus, the notification requirement of 
the VCAA has been satisfied.  

With regard to the duty to assist, the Board notes that the 
VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file, or have 
otherwise been accounted for.  No examinations are required 
because this is an earlier effective date claim and does not 
require a medical opinion or diagnosis or assessment in order 
to render the decision.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  



ORDER

An effective date earlier than March 10, 1999 for the grant 
of a compensable rating for a left foot disability is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



